Citation Nr: 9903552	
Decision Date: 02/08/99    Archive Date: 02/17/99

DOCKET NO.  94-11 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for spondylolysis L5, 
left, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran had active service from January 1952 to December 
1955.  

Service medical records reveal that the veteran fell from a 
tugboat to a pier in November 1954 sustaining injuries to the 
lumbar spine.  A rating action in September 1956 found that 
the veteran had sustained superimposed trauma on his 
spondylolysis and awarded service connection for 
spondylolysis based on aggravation.  That rating action 
assigned a 10 percent evaluation from the day following 
service discharge and that 10 percent rating has remained in 
effect over the years.  In January 1992, the veteran filed a 
claim for increase, which was denied by rating action in 
April 1992.  

This case came to the Board on appeal from that April 1992 
rating action.  In September 1996, the case was remanded by 
the Board for additional development to include a VA 
examination, so that the criteria set out by the Court of 
Veterans Appeals (Court) in Deluca v. Brown, 8 Vet. App. 202 
(1995) could be considered and addressed by the RO.  The case 
has now been returned to the Board for further appellate 
review.  


REMAND

In its September 1996 remand, the Board requested the RO 
schedule the veteran for comprehensive VA examinations by an 
orthopedist and neurologist to determine the current severity 
of the veteran's service-connected back disability.  Pursuant 
to the remand, the examination reports were to include 
findings and opinions by the examiners with respect to the 
evaluation criteria set out by the Court in Deluca.  

From a review of the March 1997 examination reports obtained 
on remand, it is unclear whether the examiners were furnished 
copies of the remand directives for their use or if they 
merely failed to follow those directives in completing their 
examinations and reports.  

In his January 1999 written argument, the veteran's 
representative noted that the VA examiners had not completely 
complied with the directives of the Board's September 1996 
remand and he argued that another remand was warranted to 
correct this deficiency per Stegall v. West, 11 Vet. App. 268 
(1998).  He noted that the examiners had failed to directly 
address the Deluca question of the veteran's functional 
impairment due to pain and the impact of his service 
connected low back disability on his ordinary activities.  

The Court in Stegall held that a remand was necessary when 
the RO failed to follow the directives contained in a Board 
remand.  In the present case, while the RO did consider the 
appropriate criteria in the supplemental statement of the 
case, the VA examiners had not provided the RO with all of 
the findings and opinions necessary for proper consideration 
of the Deluca criteria as requested by the Board in its 
September 1996 remand.  Accordingly, there is a due process 
problem.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1. The RO should request that the veteran 
provide the names and addresses of all 
health care providers who have treated 
him for his low back disorder in recent 
years. After obtaining any necessary 
authorization from the veteran, the RO 
should obtain and associate with the 
claims folder copies of the veteran's 
complete treatment records from those 
facilities identified by the veteran that 
have not already been secured.  
Regardless of the veteran's response, the 
RO should obtain all outstanding VA 
records of low back treatment.  

2.  The RO should arrange for VA 
orthopedic and neurologic examinations to 
determine the extent and severity of the 
veteran's service-connected low back 
disability.  The claims file and a 
separate copy of this remand must be made 
available to and be reviewed by the 
examiners prior to the examinations.  All 
necessary tests and studies, including x-
rays and range of motion studies reported 
in degrees of arc and referencing normal 
range, should be performed.  All findings 
must be reported in detail.  

If loss of range of motion is present, 
the examiners should comment on whether 
the loss of range of motion is mild, 
moderate, or severe as well as the reason 
for the loss of motion.  The examiners 
are further requested to carefully elicit 
from the veteran all pertinent subjective 
complaints with regard to his low back 
and to make specific findings as to 
whether each complaint is related to the 
service-connected spondylolysis of L5, 
left.  The examiners are further 
requested to render an opinion as to 
whether there is adequate pathology 
present to support the level of each of 
the veteran's subjective complaints.  

Finally, the examiners are also requested 
to offer opinions on the following:

	(a) Can any existing pain and 
limitation of motion be attributed solely 
to the service-connected low back 
disability?  

	(b) Does the service-connected 
disability cause weakened movement, 
fatigability, or incoordination?  If so, 
the examiner should comment on the 
severity of these manifestations and 
their effect on the ability of the 
appellant to perform average employment 
in a civil occupation.  

	(c) In relation to any subjective 
complaints of pain, is pain visibly 
manifested on movement of the joint?  Is 
there muscle atrophy or the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service- 
connected low back disability?  

3. Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing development has been completed. 
In particular, the RO should review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.

4. After undertaking any development 
deemed appropriate in addition to that 
outlined above, the RO should 
readjudicate the claim of entitlement to 
an increased rating for spondylolysis L5, 
left; the RO review must include 
consideration of the provisions of 38 
C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted. No action is required of the veteran 
until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


- 4 -


